/29Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-8 and 18-20 in the reply filed on 12/29/2021 is acknowledged.
Claim Objections
Claim 3 recites “… LIFSI, LITFSI, and LiPF6” and thus fails to set forth the full meaning of the acronym. Correction to define the abbreviation is required. 
Claim 7 recites “…P4VP and PDMEMA…” and thus fails to set forth the full meaning of the acronym. Correction to define the abbreviation is required.
Claim 8 recites “…C12TFSA and C6TFSA…” and thus fails to set forth the full meaning of the acronym. Correction to define the abbreviation is required. For the purpose of compact prosecution the interpreations will hold as N,N,N′,N′-tetra(trifluoromethane sulfonyl)-hexane-1,6-diamine (C6TFSA) and N,N,N′,N′-tetra(trifluoromethane sulfonyl)-dodecane-1,2-diamine (C12TFSA). 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure fails to define at least C12TFSA and C6TFSA. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).
Appropriate correction is required.
Claim Analysis 
Independent claims 1 and 18 are product-by-process claims as they recite that the polymer additive and the cross-linker additive are mixed into the lithium liquid; the lithium liquid is filled into the open spaces within the non-reactive scaffold; and the lithium liquid is converted to the lithium gel within the non-reactive scaffold following an application of heat while the lithium liquid is within the open spaces within the non-reactive scaffold. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  
            Furthermore, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product (MPEP § 2113).  The structural limitations implied by the process step of 
            Thus, as long as the prior art product is the same or obvious as that claimed, the claim is unpatentable even though the prior product may be made by a different process, or the steps are not done in the same order. Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  
Furthermore, based on the instant disclosure recitation that “When heat of, for example, between 60°C and l 50°C is applied to the additive, the cross-linker ignites and causes further polymerization of the polymer and the solvent” (P33) it appears that the cross-linker is present in the final product and thus the inclusion of a cross-linker is interpreted as a product-by-process limitation. Thus, there is no requirement that the cross-linker is still present in the final product, or lends itself to any structure within the final product. Thus the specific cross-linker additives of claim 8, and the cross-linker additive recitation of the independent claims is met when the structure of the claims is met. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A phase-change electrolyte for a solid state battery (SSB), the SSB comprising…”. It is unclear if the claims are drawn to a phase-change electrolyte or a SSB and the claims cannot simultaneously be drawn to both. The underlined “…for a solid state battery..” is intended use and thus is not given patentable weight.
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
For the purpose of compact prosecution, the examiner will interpret the claims as being drawn to the phase-change electrolyte and claim 1 as “A phase-change electrolyte for a solid-state battery (SSB) comprising…”. 
Claim 4 recites “The phase-change electrolyte for the SSB of claim 1, wherein the SSB further comprises...” and claim 6 recites “The phase-change electrolyte for the SSB of claim 5, wherein the SSB further…”. The claims cannot be drawn to both a phase-change electrolyte and a SSB. For the purpose of compact prosecution, the examiner will interpret the claims as being drawn to the phase-change electrolyte. 
Claims 2-8 are rejected for depending on a rejected independent claim. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757). 
Regarding claim 1, Park teaches a phase-change electrolyte for a solid battery, the solid-state battery comprising (P125): 
	a phase-change electrolyte separator layer 30/60, comprising: 
	a non-reactive scaffold, wherein a physical structure of the non-reactive scaffold creates open spaces within the non-reactive scaffold, or a porous membrane (P105), 
	a lithium liquid comprising a polymer additive, or polymer matrix (P32), a cross-linker additive (P32. 45), and a lithium salt (P32. 38), and a solvent in which the lithium salt is dissolved (P43) wherein; 
	the polymer additive and cross-linker additive are mixed into the lithium liquid, or the electrolyte comprises the polymer additive and cross-linker additive (P32); 
	the lithium liquid is filled into the open spaces within the non-reactive scaffold, or the electrolyte is injected into the assembly and therefore fills the pores/open spaces of the scaffold which can be performed at any step in the process (P119. 124. 179); 
and the lithium liquid is converted to the lithium gel following an application of heat (P47). 
It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
 2113.
	Regarding claim 2, Park teaches the non-reactive scaffold is comprised of polyethylene (P106). 
Regarding claim 3, Park teaches the lithium salt is selected from LiPF6 (P38). 
Regarding claim 18, Park teaches a solid-state battery (SSB), the solid-state battery comprising (P125): 
a cathode 10/11/13, an anode current collector 21 and 
	a phase-change electrolyte separator layer 30/60 located between the cathode and the anode current collector, or separator with electrolyte (P22-28; Fig. 1-3), comprising: 
	a non-reactive scaffold, wherein a physical structure of the non-reactive scaffold creates open spaces within the non-reactive scaffold, or a porous membrane (P105), 
	a lithium liquid comprising a polymer additive, or polymer matrix (P32), a cross-linker additive (P32. 45), and a lithium salt (P32. 38), and a solvent in which the lithium salt is dissolved (P43) wherein; 
	the polymer additive and cross-linker additive are mixed into the lithium liquid, or the electrolyte comprises the polymer additive and cross-linker additive (P32); 
	the lithium liquid is filled into the open spaces within the non-reactive scaffold, or the electrolyte is injected into the assembly and therefore fills the pores/open spaces of the scaffold which can be performed at any step in the process (P119. 124. 179); 
and the lithium liquid is converted to the lithium gel following an application of heat (P47). 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, Park’s phase change electrolyte appears to meet the structure set forth.  Regarding product-by-process limitation, see MPEP § 2113.
Claims 1-3, 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2016/0087305).
Regarding claim 1, Yoneda teaches a phase-change electrolyte for a solid-state battery (P61) comprising: 
a phase-change electrolyte separator layer, or electrolyte separator layer 103/104 (P43; Fig. 1-3) comprising: 
a non-reactive scaffold, wherein a physical structure of the non-reactive scaffold creates open spaces within the non-reactive scaffold, or a porous insulator (P106); 
a lithium liquid, or electrolyte comprising: a polymer additive (P39), a cross-linker additive (P183); and a lithium salt (P41. 184); and a solvent in which the lithium salt is dissolved (P42) wherein the polymer additive and the cross-linker additive are mixed into the lithium liquid (P183-184), the lithium liquid is filled into the open spaces within the non-reactive scaffold (Fig. 1-3), and the lithium liquid is converted to the lithium gel within the non-reactive 
It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, Yoneda’s phase change electrolyte appears to meet the structure set forth.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 2, Yoneda teaches the non-reactive scaffold is comprised of polyethylene (PE) (P106). 
Regarding claim 3, Yoneda teaches the lithium salt is LiPF6 (P41.184). 
Regarding claim 7, Yoneda teaches the polymer additive is PDMEMA, or PDMAEMA (P183). 
Regarding claim 8, Yoneda teaches the cross-linker additive is C12TFSA (P183). 
Regarding claim 18, Yoneda teaches a solid-state battery (SSB), the solid-state battery comprising (P125): 
a cathode 101, an anode current collector 105 and 
	a phase-change electrolyte separator layer 104 located between the cathode and the anode current collector, or separator with electrolyte (P36-38.43; Fig. 1-3), comprising: 

a lithium liquid, or electrolyte comprising: a polymer additive (P39), a cross-linker additive (P183); and a lithium salt (P41. 184); and a solvent in which the lithium salt is dissolved (P42) wherein the polymer additive and the cross-linker additive are mixed into the lithium liquid (P183-184), the lithium liquid is filled into the open spaces within the non-reactive scaffold (Fig. 1-3), and the lithium liquid is converted to the lithium gel within the non-reactive scaffold following an application of heat while the lithium liquid is within the open spaces within the non-reactive scaffold (P122-124). 
It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, Yoneda’s phase change electrolyte appears to meet the structure set forth.  Regarding product-by-process limitation, see MPEP § 2113.
Claims 4-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to at least claim 1 and claim 18 above, and further in view of Seo et al. (US 2017/0179520). 
Regarding claim 4, Park is silent in teaching a first adhesive layer and a second adhesive layer wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the 
Seo teaches a polyethylene separator 113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities of the battery (P31. 57-58; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the first adhesive layer and the second adhesive layer of Seo in Park, wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side to improve the performance capabilities of the battery. 
Regarding claim 5, modified Park in view of Seo teaches the first adhesive layer and the second adhesive layer comprise a ceramic (P58). 
Regarding claim 6, modified Park teaches the phase-change electrolyte has an anti-dendrite layer, or protective layer 55 adjacent the separator layer (P88-89.99). In light of the incorporation of the adhesive layers taught by Seo, the dendrite layer of modified Park will be in contact with either the first or second adhesive layer. 
Regarding claim 19, Park is silent in teaching a first adhesive layer and a second adhesive layer wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side; however, Seo, in a similar field of endeavor related to separators teaches improving a separators adhesive 
Seo teaches a polyethylene separator 113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities of the battery (P31. 57-58; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the first adhesive layer and the second adhesive layer of Seo in Park, wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side to improve the performance capabilities of the battery. 
Regarding claim 20, modified Park teaches the phase-change electrolyte has an anti-dendrite layer, or protective layer 55 adjacent the separator layer (P88-89.99). In light of the incorporation of the adhesive layers taught by Seo, the dendrite layer of modified Park will be in contact with either the first or second adhesive layer. 
Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda as applied to at least claims 1 and 18 above, and further in view of Seo et al. (US 2017/0179520).
Regarding claim 4, Yoneda teaches an adhesive layer can be used on the outer edges of the phase-change electrolyte separator layer in contact with the non-reactive scaffold (P113). 
Yoneda silent in teaching a first adhesive layer and a second adhesive layer wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive 
Seo teaches a polyethylene separator 113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities of the battery (P31. 57-58; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the first adhesive layer and the second adhesive layer of Seo in Yoneda, wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side to improve the performance capabilities of the battery. 
Regarding claim 5, modified Yoneda in view of Seo teaches the first adhesive layer and the second adhesive layer comprise a ceramic (P58). 
Regarding claim 19, Yoneda teaches an adhesive layer can be used on the outer edges of the phase-change electrolyte separator layer in contact with the non-reactive scaffold (P113). 
Yoneda silent in teaching a first adhesive layer and a second adhesive layer wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side; however, Seo, in a similar field of endeavor related to separators teaches improving a separators adhesion abilities to positive and negative electrodes by using an adhesive layer on either side of a separator (P10). 
113 (P44) with a first adhesive layer and a second adhesive layer wherein the first adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a first side, and the second adhesive layer 113a contacts the non-reactive scaffold, or separator 113 on a second side to improve the performance rate capabilities of the battery (P31. 57-58; Fig. 1B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the first adhesive layer and the second adhesive layer of Seo in Yoneda, wherein the first adhesive layer contacts the non-reactive scaffold on a first side, and the second adhesive layer contacts the non-reactive scaffold on a second side to improve the performance capabilities of the battery
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong et al. (WO 2006/052082) teaches a phase-change electrolyte separator with the recited components and an adhesive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729